FILED
                            NOT FOR PUBLICATION                                 DEC 16 2014

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


PRENTICE D. JONES,                                No. 12-55763

              Petitioner - Appellant,             D.C. No. 5:08-cv-01353-JHN-
                                                  FFM
  v.

GARY SANDOR, Warden,                              MEMORANDUM*

              Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                  Jacqueline H. Nguyen, District Judge, Presiding

                     Argued and submitted December 10, 2014
                              Pasadena, California

Before: GRABER, GOULD, and CALLAHAN, Circuit Judges.

       On the federal claim certified for appeal to this court, Petitioner contends

that sufficient evidence did not support his second-degree robbery conviction on an

aiding and abetting theory. Reviewing the last reasoned state court decision, see

Cannedy v. Adams, 706 F.3d 1148, 1159 (9th Cir. 2013) cert. denied, 134 S. Ct.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
1001 (2014), we note that the California Court of Appeal rejected this federal

claim. We owe deference to the Court of Appeal’s decision under 28 U.S.C. §

2254(d), because it was not “contrary to,” and did not “involve[] an unreasonable

application of, clearly established Federal law, as determined by the Supreme

Court of the United States,” nor did it “result[] in a decision that was based on an

unreasonable determination of the facts in light of the evidence presented in the

State court proceeding.” 28 U.S.C. § 2254(d); see also Harrington v. Richter, 562

U.S. 86, 131 S. Ct. 770, 786 (2011).

      Here, a car registered to Jones was parked adjacent to the gas station that

was robbed, and there was evidence from which a rational jury could infer that

Jones was in the car, poised for getaway, at the time of the robbery; that it was his

car and he provided it to aid the planned robbery; and that he intended that the

robbery succeed. Although he introduced some evidence he had sold the car to a

person who testified at trial and was impeached, the jury was not required to

believe her testimony. Further, a rational jury could infer that after the robbery

Jones showed consciousness of guilt by taking actions to distance himself from the

car. There was sufficient evidence to support Jones’s conviction for aiding and

abetting the robbery, because a rational jury could have found all elements of the

crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307 (1979).


                                          2
Moreover, in this context of a state prisoner challenge by habeas corpus petition,

we owe the state court “double deference.” Boyer v. Belleque, 659 F.3d 957, 964

(9th Cir. 2011); Juan H. v. Allen, 408 F.3d 1262, 1274–75 (9th Cir. 2005). We

cannot say that the state court determination of sufficient evidence was objectively

unreasonable.

      AFFIRMED.




                                         3
                                                                                FILED
Jones v. Sandor, No. 12-55763                                                    DEC 16 2014

                                                                             MOLLY C. DWYER, CLERK
GRABER, Circuit Judge, dissenting:                                            U.S. COURT OF APPEALS



      I respectfully dissent.

      I recognize that we owe "double deference" to the state court’s decision.

Juan H. v. Allen, 408 F.3d 1262, 1274–75 (9th Cir. 2005). Nonetheless, in my

view, the state court’s decision here involved an unreasonable application of

Supreme Court precedent and was based on an unreasonable determination of the

facts in light of the record evidence. 28 U.S.C. § 2254(d)(1), (2). The evidence

showed that the perpetrator left in Jones’ car after robbing the store, that the car

was backed into its parking place in a nearby lot, that the car was parked in a way

that did not allow Jones to see that the store was being robbed, and that Jones was

sitting in the passenger seat during the robbery and when the robber drove away.

Certainly Jones was present during the getaway. But even seen through our very

deferential lens, the evidence was insufficient to permit a rational jury to find that

Jones knew of the robbery and intended to assist in its successful commission.